DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senju et al. (US 2019/0182711 A1) in view of Boss et al. (US 8,898,291 B2).

Senju et al. disclose a method and system for managing communication network nodes disposed on a plurality of virtual networks with the following features: regarding claim 1, a bursty traffic allocation method, comprising: receiving statistical data sent by a proxy server deployed in a service node, wherein the statistical data is used to characterize an operating state of the service node and/or one or more physical machines in the service node; determining whether there is a bursty condition in a target service, and if there is a bursty condition in the target service, generating a resource scheduling task matching the service node based on the statistical data; feeding back the resource scheduling task to the proxy server, to allow the proxy server to expand a physical machine in the service node according to a resource amount specified in the resource scheduling task; and receiving a resource expansion message fed back by the proxy server for the resource scheduling task, and pulling bursty traffic of the target service to a physical machine specified in the resource expansion message (Fig. 10, a diagram for explaining a cooperative operation between the controller in the first exemplary embodiment and the server in fig. 5, see teachings in [0012, 0044-0045, 0057, 0067-0069, 0072-0073, 0081] summarized as “a bursty traffic allocation method, comprising: receiving statistical data sent by a proxy server deployed in a service node, wherein the statistical data is used to characterize an operating state of the service node and/or one or more physical machines in the service node (i.e. as a device is connected to each of the plurality of virtual networks, burst traffic such as simultaneous transmission of sensor data at a certain time may occur, and if resource allocation is not appropriately performed in this case, a processing delay or the like may occur in the networks, reinforcing resources against burst traffic in advance by the provisioning, for example, a virtual node processing delay or the like can be prevented beforehand [0012, 0081], fig. 10 illustrating a system comprising of a controller 6 coupled to a control part 210 of the server 20 (proxy server) including a plurality of virtual network functions) 200, wherein the controller 6 including a load status storage part 60, control part 61A and interface 62, and the controller 6 can communicate with each shared node on the cloud, via the interface 62 and collects/receives a load status from each shared node on the cloud via the interface 62, wherein the load status information indicating a different load status such as a traffic amount may be obtained, in place of the CPU use rate and the memory use rate, and based on the load statuses of the shared nodes that have been collected by the second section 12, an operating state, for example, congestion state is determined [0045, 0057, 0067-0069, 0072]), determining whether there is a bursty condition in a target service, and if there is a bursty condition in the target service, generating a resource scheduling task matching the service node based on the statistical data (i.e. when the busty condition is determined, the controller 6 instructs a change in a resource amount of at least one of the shared nodes, based on the load statuses of the shared nodes that have been collected and the controller 6 requests each of these plurality of servers to perform resource provisioning for one or more of the shared nodes that these plurality of servers visualize, wherein the resource scheduling task is based on load status if high indicates high load and load status low indicates no congestion or excessive resource allocated [0044-0045, 0072-0073]), feeding back the resource scheduling task to the proxy server, to allow the proxy server to expand a physical machine in the service node according to a resource amount specified in the resource scheduling task (i.e. the controller 6 requests the control part 210 of the server 20 to perform resource allocation changes for the one or more of the shared nodes implemented with the VNFs, in response to the request from the control part 61A of the controller 6 [0072-0073]), and receiving a resource expansion message fed back by the proxy server for the resource scheduling task, and pulling bursty traffic of the target service to a physical machine specified in the resource expansion message (i.e. in response, after receiving a resource expansion message fed back from the control part 61A of the controller 6, the control part 210 of the server 20 performs resource allocation changes for the one or more of the shared nodes implemented with the VNFs, and for example, the control part 210 allocates a resource amount requested from the control part 61A of the controller 6 to the virtual MME implemented with the VNF [0072-0073])”).
Senju et al. disclose of feeding back the resource scheduling task to the proxy server. Senju et al., however, fails to expressly teach to “expand a physical machine” as indicated by the feedback message.
Boss et al. disclose a method and system for dynamically expanding computing resources In a networked computing environment with the following features: regarding claim 1, feeding back the resource scheduling task to the proxy server, to allow the proxy server to expand a physical machine in the service node according to a resource amount specified in the resource scheduling task (Fig. 4, depicts a system diagram according to an embodiment of the present invention, see teachings in [col 2 ln 15-22, col 4 ln 57-64, col 5 ln 54-58, col 9 ln 10-33] summarized as “feeding back the resource scheduling task to the proxy server, to allow the proxy server to expand a physical machine in the service node according to a resource amount specified in the resource scheduling task (i.e. computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand, and cloud infrastructure is a composition of two or more clouds that remain unique entities but are bound together that enables cloud bursting for load-balancing between clouds [col 4 ln 57-64, col 5 ln 54-58], an approach for dynamically expanding cloud capacity (computing resources), based on determination whether the future capacity exceeds the available capacity, and responsive to the future capacity exceeding the available capacity, expanding the set of computing resources until the available capacity at least meets the future capacity [col 2 ln 15-22], as depicted in the fig. the system comprising a dynamic computing resources expansion engine 70 including rules engine 78, cloud 72A, 72B, additional computing resources 74, resource consumption schedule 80, cloud consumer 82 and  a set of workloads 76, the rules engine 78 processes a set of rules to determine whether to expand computing resources 74 (or to expand cloud 72A to includes computing resources 74) and sending the rules to the dynamic computing resource expansion engine of the  engine 70 for processing according to the rules 78 to determine whether to expand cloud 72A to cloud 72B so as to include additional computing resources 74 [col 9 ln 10-33])’).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senju et al. by using the features as taught by Boss et al. in order to provide a more effective and efficient system that is capable of feeding back the resource scheduling task to the proxy server, to allow the proxy server to expand a physical machine in the service node according to a resource amount specified. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 10:
Senju et al. disclose a method and system for managing communication network nodes disposed on a plurality of virtual networks with the following features: regarding claim 10, a bursty traffic allocation method, the method being applied to a proxy server deployed in a service node, and the method comprising: collecting, in real-time, statistical data of the service node and/or one or more physical machines in the service node, and sending the statistical data to a bursty traffic allocation device, wherein the statistical data is used to characterize an operating state of the service node and/or the one or more physical machines in the service node; receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine; acquiring a target resource, at the to-be-expanded resource amount, from a redundant resources pool, initializing one or more target virtual machines in the to-be-expanded physical machine, and allocating the target resource to the one or more target virtual machines; and feeding back a resource expansion message to the bursty traffic allocation device, to allow the bursty traffic allocation device to pull bursty traffic of a target service to the physical machine in which the one or more target virtual machines are located, wherein the resource expansion message indicates that the target resource has been allocated to the one or more target virtual machines (Fig. 10, a diagram for explaining a cooperative operation between the controller in the first exemplary embodiment and the server in fig. 5, see teachings in [0012, 0044-0045, 0057, 0067-0069, 0072-0073, 0081] summarized as “a bursty traffic allocation method, the method being applied to a proxy server deployed in a service node, and the method comprising: collecting, in real-time, statistical data of the service node and/or one or more physical machines in the service node, and sending the statistical data to a bursty traffic allocation device, wherein the statistical data is used to characterize an operating state of the service node and/or the one or more physical machines in the service node (i.e. as a device is connected to each of the plurality of virtual networks, burst traffic such as simultaneous transmission of sensor data at a certain time may occur, and if resource allocation is not appropriately performed in this case, a processing delay or the like may occur in the networks, reinforcing resources against burst traffic in advance by the provisioning, for example, a virtual node processing delay or the like can be prevented beforehand [0012, 0081], fig. 10 illustrating a system comprising of a controller 6 coupled to a control part 210 of the server 20 (proxy server) including a plurality of virtual network functions) 200, wherein the controller 6 including a load status storage part 60, control part 61A and interface 62, and the controller 6 can communicate with each shared node on the cloud, via the interface 62 and collects/receives a load status from each shared node on the cloud via the interface 62, wherein the load status information indicating a different load status such as a traffic amount may be obtained, in place of the CPU use rate and the memory use rate, and based on the load statuses of the shared nodes that have been collected by the second section 12, an operating state, for example, congestion state is determined [0045, 0057, 0067-0069, 0072]), receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine (i.e. when the busty condition is determined, the controller 6 instructs a change in a resource amount of at least one of the shared nodes, based on the load statuses of the shared nodes that have been collected and the controller 6 requests each of these plurality of servers to perform resource provisioning for one or more of the shared nodes that these plurality of servers visualize, wherein the resource scheduling task is based on load status if high indicates high load and load status low indicates no congestion or excessive resource allocated [0044-0045, 0072-0073]), acquiring a target resource, at the to-be-expanded resource amount, from a redundant resources pool, initializing one or more target virtual machines in the to-be-expanded physical machine, and allocating the target resource to the one or more target virtual machines (i.e. the controller 6 requests the control part 210 of the server 20 to perform resource allocation changes for the one or more of the shared nodes implemented with the VNFs, in response to the request from the control part 61A of the controller 6 [0072-0073]), and feeding back a resource expansion message to the bursty traffic allocation device, to allow the bursty traffic allocation device to pull bursty traffic of a target service to the physical machine in which the one or more target virtual machines are located, wherein the resource expansion message indicates that the target resource has been allocated to the one or more target virtual machines (i.e. in response, after receiving a resource expansion message fed back from the control part 61A of the controller 6, the control part 210 of the server 20 performs resource allocation changes for the one or more of the shared nodes implemented with the VNFs, and for example, the control part 210 allocates a resource amount requested from the control part 61A of the controller 6 to the virtual MME implemented with the VNF [0072-0073])”).
Senju et al. disclose of receiving the resource scheduling task to the proxy server. Senju et al., however, fails to expressly teach to “to- be-expanded physical machine” as identified in the scheduling task.
Senju et al. also do not expressly disclose the following features: regarding claim 11, wherein, after allocating the target resource to the one or more target virtual machines, the method further includes: binding the target resource to a service processed in the one or more target virtual machines, to allow the target resource used by the one or more target virtual machines to be isolated from resources used by other virtual machines.
Boss et al. disclose a method and system for dynamically expanding computing resources In a networked computing environment with the following features: regarding claim 10, receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine (Fig. 4, depicts a system diagram according to an embodiment of the present invention, see teachings in [col 2 ln 15-22, col 4 ln 57-64, col 5 ln 54-58, col 9 ln 10-33] summarized as “receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine (i.e. computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand, and cloud infrastructure is a composition of two or more clouds that remain unique entities but are bound together that enables cloud bursting for load-balancing between clouds [col 4 ln 57-64, col 5 ln 54-58], an approach for dynamically expanding cloud capacity (computing resources), based on determination whether the future capacity exceeds the available capacity, and responsive to the future capacity exceeding the available capacity, expanding the set of computing resources until the available capacity at least meets the future capacity [col 2 ln 15-22], as depicted in the fig. the system comprising a dynamic computing resources expansion engine 70 including rules engine 78, cloud 72A, 72B, additional computing resources 74, resource consumption schedule 80, cloud consumer 82 and  a set of workloads 76, the rules engine 78 processes a set of rules to determine whether to expand computing resources 74 (or to expand cloud 72A to includes computing resources 74) and sending the rules to the dynamic computing resource expansion engine of the  engine 70 for processing according to the rules 78 to determine whether to expand cloud 72A to cloud 72B so as to include additional computing resources 74 [col 9 ln 10-33])’).
Boss et al. also disclose the following features: regarding claim 11, wherein, after allocating the target resource to the one or more target virtual machines, the method further includes: binding the target resource to a service processed in the one or more target virtual machines, to allow the target resource used by the one or more target virtual machines to be isolated from resources used by other virtual machines (Fig. 4, depicts a system diagram according to an embodiment of the present invention, see teachings in [col 9 ln 21-33, 39-43] summarized as “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand, virtualization layer 62 (fig. 3) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients, and the  engine 70 can process rules 78 to expand cloud 72A to cloud 72B so as to include additional computing resources 74, and the cloud environment expands (from 72A to 72B) due to current or estimated future capacity needs as current capacity needs may be determined through an analysis of the present operating capacity of elements within the cloud infrastructure”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senju et al. by using the features as taught by Boss et al. in order to provide a more effective and efficient system that is capable of receiving a resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine,  and binding the target resource to a service processed in the one or more target virtual machines. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16:
Senju et al. disclose a method and system for managing communication network nodes disposed on a plurality of virtual networks with the following features: regarding claim 16, a proxy server, comprising a memory and a processor, wherein the memory is configured to store computer programs that, when executed by the processor, implement [[the]]a bursty traffic allocation method according to any one of claims 10 15 applied to the proxy server deployed in a service node, the method comprising: collecting, in real-time, statistical data of the service node and/or one or more physical machines in the service node, and sending the statistical data to a bursty traffic allocation device, wherein the statistical data is used to characterize an operating state of the service node and/or the one or more physical machines in the service node, receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine; acquiring a target resource of the to-be-expanded resource amount, from a redundant resources pool, initializing one or more target virtual machines in the to-be-expanded physical machine, and allocating the target resource to the one or more target virtual machines; and feeding back a resource expansion message to the bursty traffic allocation device, to allow the bursty traffic allocation device to pull bursty traffic of a target service to the physical machine in which the one or more target virtual machines are located, wherein the resource expansion message indicates that the target resource has been allocated to the one or more target virtual machines (Fig. 10, a diagram for explaining a cooperative operation between the controller in the first exemplary embodiment and the server in fig. 5, see teachings in [0012, 0044-0045, 0057, 0067-0069, 0072-0073, 0081] summarized as “a proxy server, comprising a memory and a processor, wherein the memory is configured to store computer programs that, when executed by the processor, implement [[the]]a bursty traffic allocation method according to any one of claims 10 15 applied to the proxy server deployed in a service node, the method comprising: collecting, in real-time, statistical data of the service node and/or one or more physical machines in the service node, and sending the statistical data to a bursty traffic allocation device, wherein the statistical data is used to characterize an operating state of the service node and/or the one or more physical machines in the service node (i.e. as a device is connected to each of the plurality of virtual networks, burst traffic such as simultaneous transmission of sensor data at a certain time may occur, and if resource allocation is not appropriately performed in this case, a processing delay or the like may occur in the networks, reinforcing resources against burst traffic in advance by the provisioning, for example, a virtual node processing delay or the like can be prevented beforehand [0012, 0081], fig. 10 illustrating a system comprising of a controller 6 coupled to a control part 210 of the server 20 (proxy server) including a plurality of virtual network functions) 200, wherein the controller 6 including a load status storage part 60, control part 61A and interface 62, and the controller 6 can communicate with each shared node on the cloud, via the interface 62 and collects/receives a load status from each shared node on the cloud via the interface 62, wherein the load status information indicating a different load status such as a traffic amount may be obtained, in place of the CPU use rate and the memory use rate, and based on the load statuses of the shared nodes that have been collected by the second section 12, an operating state, for example, congestion state is determined [0045, 0057, 0067-0069, 0072]), receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine (i.e. when the busty condition is determined, the controller 6 instructs a change in a resource amount of at least one of the shared nodes, based on the load statuses of the shared nodes that have been collected and the controller 6 requests each of these plurality of servers to perform resource provisioning for one or more of the shared nodes that these plurality of servers visualize, wherein the resource scheduling task is based on load status if high indicates high load and load status low indicates no congestion or excessive resource allocated [0044-0045, 0072-0073]), acquiring a target resource of the to-be-expanded resource amount, from a redundant resources pool, initializing one or more target virtual machines in the to-be-expanded physical machine, and allocating the target resource to the one or more target virtual machines (i.e. the controller 6 requests the control part 210 of the server 20 to perform resource allocation changes for the one or more of the shared nodes implemented with the VNFs, in response to the request from the control part 61A of the controller 6 [0072-0073]), and feeding back a resource expansion message to the bursty traffic allocation device, to allow the bursty traffic allocation device to pull bursty traffic of a target service to the physical machine in which the one or more target virtual machines are located, wherein the resource expansion message indicates that the target resource has been allocated to the one or more target virtual machines (i.e. in response, after receiving a resource expansion message fed back from the control part 61A of the controller 6, the control part 210 of the server 20 performs resource allocation changes for the one or more of the shared nodes implemented with the VNFs, and for example, the control part 210 allocates a resource amount requested from the control part 61A of the controller 6 to the virtual MME implemented with the VNF [0072-0073])”).
Senju et al. disclose of receiving the resource scheduling task to the proxy server. Senju et al., however, fails to expressly teach to “to- be-expanded physical machine” as identified in the scheduling task.
Senju et al. also do not expressly disclose the following features: regarding claim 17, wherein, after allocating the target resource to the one or more target virtual machines, the method further includes: binding the target resource to a service processed in the one or more target virtual machines, to allow the target resource used by the one or more target virtual machines to be isolated from resources used by other virtual machines
Boss et al. disclose a method and system for dynamically expanding computing resources In a networked computing environment with the following features: regarding claim 16, receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine (Fig. 4, depicts a system diagram according to an embodiment of the present invention, see teachings in [col 2 ln 15-22, col 4 ln 57-64, col 5 ln 54-58, col 9 ln 10-33] summarized as “receiving a resource scheduling task sent by the bursty traffic allocation device, wherein the resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine (i.e. computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand, and cloud infrastructure is a composition of two or more clouds that remain unique entities but are bound together that enables cloud bursting for load-balancing between clouds [col 4 ln 57-64, col 5 ln 54-58], an approach for dynamically expanding cloud capacity (computing resources), based on determination whether the future capacity exceeds the available capacity, and responsive to the future capacity exceeding the available capacity, expanding the set of computing resources until the available capacity at least meets the future capacity [col 2 ln 15-22], as depicted in the fig. the system comprising a dynamic computing resources expansion engine 70 including rules engine 78, cloud 72A, 72B, additional computing resources 74, resource consumption schedule 80, cloud consumer 82 and  a set of workloads 76, the rules engine 78 processes a set of rules to determine whether to expand computing resources 74 (or to expand cloud 72A to includes computing resources 74) and sending the rules to the dynamic computing resource expansion engine of the  engine 70 for processing according to the rules 78 to determine whether to expand cloud 72A to cloud 72B so as to include additional computing resources 74 [col 9 ln 10-33])’).
Boss et al. also disclose the following features: regarding claim 17, wherein, after allocating the target resource to the one or more target virtual machines, the method further includes: binding the target resource to a service processed in the one or more target virtual machines, to allow the target resource used by the one or more target virtual machines to be isolated from resources used by other virtual machines (Fig. 4, depicts a system diagram according to an embodiment of the present invention, see teachings in [col 9 ln 21-33, 39-43] summarized as “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand, virtualization layer 62 (fig. 3) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients, and the  engine 70 can process rules 78 to expand cloud 72A to cloud 72B so as to include additional computing resources 74, and the cloud environment expands (from 72A to 72B) due to current or estimated future capacity needs as current capacity needs may be determined through an analysis of the present operating capacity of elements within the cloud infrastructure”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senju et al. by using the features as taught by Boss et al. in order to provide a more effective and efficient system that is capable of receiving a resource scheduling task includes a to-be-expanded resource amount and an identity of a to- be-expanded physical machine,  and binding the target resource to a service processed in the one or more target virtual machines. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 12-13, 15,18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senju et al. (US 2019/0182711 A1) in view of Boss et al. (US 8,898,291 B2) as applied to claim 10 above, and further in view of Jain (US 2011/0276951 A1).

Senju et al. and Boss et al. disclose the claimed limitations as described in paragraph 5 above. Boss et al. disclose the following features: regarding claim 15, wherein a resource amount in a redundant resources pool is shared by at least two service nodes, the at least two service nodes being configured to operate a plurality of types of service, and among the plurality of types of service, there exists at least two types of service with a bursty condition occurring at different time nodes (Fig. 3, depicts abstraction model layers according to an embodiment of the present invention, see teachings in [col 4 ln 57-64] summarized as “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction”); regarding claim 21, wherein a resource amount in a redundant resources pool is shared by at least two service nodes, the at least two service nodes being configured to operate a plurality of types of service, and among the plurality of types of service, there exists at least two types of service with a bursty condition occurring at different time nodes (Fig. 3, depicts abstraction model layers according to an embodiment of the present invention, see teachings in [col 4 ln 57-64] summarized as “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction”).
Senju et al. and Jain do not expressly disclose the following features: regarding claim 12, further comprising: after processing of bursty traffic of the target service is completed by the one or more target virtual machines, deactivating the one or more target virtual machines and releasing the target resource; regarding claim 13, wherein, if the resource scheduling task cannot be completed, the method further includes: feeding back a notification message indicating a task execution failure to the bursty traffic allocation device, and receiving a resource scheduling task regenerated by the bursty traffic allocation device; and responsive to the regenerated resource scheduling task, expanding the one or more target virtual machines according to remaining resources in a physical machine in which the one or more target virtual machines are located; regarding claim 18, wherein the method further includes: after processing of bursty traffic of the target service is completed by the one or more target virtual machines, deactivating the one or more target virtual machines and releasing the target resource; regarding claim 19, wherein, if the resource scheduling task cannot be completed, the method further includes: feeding back a notification message indicating a task execution failure to the bursty traffic allocation device, and receiving a resource scheduling task regenerated by the bursty traffic allocation device; and responsive to the regenerated resource scheduling task, expanding the one or more target virtual machines according to remaining resources in a physical machine in which the one or more target virtual machines are located.
Jain discloses a method of managing runtime execution of application in a cloud computing infrastructure with the following features: regarding claim 12, further comprising: after processing of bursty traffic of the target service is completed by the one or more target virtual machines, deactivating the one or more target virtual machines and releasing the target resource (Fig. 1,  shows a system for cloud application management, see teachings in [0023] summarized as “cloud infrastructure 100 includes a number of servers or hosts 102 in communication via a variety of types of networks, and organized and managed with some type of cloud infrastructure software host 102 includes some cloud service layer module 104 may additionally provide a virtualization layer or environment currently hosting the application 110, and dynamically adjusting which hosts 102 or which VMs in the cloud service layer 104 are currently hosting the application 110, for example by balancing load, deactivating failing hosts 102 or VMs in the cloud service layer 104, increasing the number of hosts 102 or VMs in the cloud service layer 104 hosting the application 110 as load increases, and dynamically adjusting resource allocation to application”); regarding claim 13, wherein, if the resource scheduling task cannot be completed, the method further includes: feeding back a notification message indicating a task execution failure to the bursty traffic allocation device, and receiving a resource scheduling task regenerated by the bursty traffic allocation device; and responsive to the regenerated resource scheduling task, expanding the one or more target virtual machines according to remaining resources in a physical machine in which the one or more target virtual machines are located (Fig. 1,  shows a system for cloud application management, see teachings in [0023] summarized as “cloud infrastructure 100 may manage an application by, among other things, dynamically adjusting which hosts 102 or which VMs in the cloud service layer 104 are currently hosting the application 110, for example by balancing load, deactivating failing hosts 102 or VMs in the cloud service layer 104, increasing the number of hosts 102 or VMs in the cloud service layer 104 hosting the application 110 as load increases, migrating the application instance or VMs hosting the application instance in the cloud service layer 104 from one host 102 to another host 102 (VMs and hosts may be considered equivalent for purposes of hosting), and dynamically adjusting resource allocation (e.g., control network bandwidth) to application, VMs”); regarding claim 18, wherein the method further includes: after processing of bursty traffic of the target service is completed by the one or more target virtual machines, deactivating the one or more target virtual machines and releasing the target resource (Fig. 1,  shows a system for cloud application management, see teachings in [0023] summarized as “cloud infrastructure 100 includes a number of servers or hosts 102 in communication via a variety of types of networks, and organized and managed with some type of cloud infrastructure software host 102 includes some cloud service layer module 104 may additionally provide a virtualization layer or environment currently hosting the application 110, and dynamically adjusting which hosts 102 or which VMs in the cloud service layer 104 are currently hosting the application 110, for example by balancing load, deactivating failing hosts 102 or VMs in the cloud service layer 104, increasing the number of hosts 102 or VMs in the cloud service layer 104 hosting the application 110 as load increases, and dynamically adjusting resource allocation to application”); regarding claim 19, wherein, if the resource scheduling task cannot be completed, the method further includes: feeding back a notification message indicating a task execution failure to the bursty traffic allocation device, and receiving a resource scheduling task regenerated by the bursty traffic allocation device; and responsive to the regenerated resource scheduling task, expanding the one or more target virtual machines according to remaining resources in a physical machine in which the one or more target virtual machines are located (Fig. 1,  shows a system for cloud application management, see teachings in [0023] summarized as “cloud infrastructure 100 may manage an application by, among other things, dynamically adjusting which hosts 102 or which VMs in the cloud service layer 104 are currently hosting the application 110, for example by balancing load, deactivating failing hosts 102 or VMs in the cloud service layer 104, increasing the number of hosts 102 or VMs in the cloud service layer 104 hosting the application 110 as load increases, migrating the application instance or VMs hosting the application instance in the cloud service layer 104 from one host 102 to another host 102 (VMs and hosts may be considered equivalent for purposes of hosting), and dynamically adjusting resource allocation (e.g., control network bandwidth) to application, VMs”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senju et al. with Boss et al. by using the features as taught by Jain in order to provide a more effective and efficient system that is capable of deactivating the one or more target virtual machines and releasing the target resource and indicating a task execution failure to the bursty traffic allocation device if the resource scheduling task cannot be completed . The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2-8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
11/3/2022          
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473